DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1 – 15) in the reply filed on August 17, 2020 is acknowledged. Claims 16 – 20 are withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 – 2, 6 – 7, 11, 13, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMeo et al. (US 2005/0211930 A1), as evidenced by Ralphs.com and Silicone Engineering Ltd. (https://silicone.co.uk/news/is-silicone-a-rubber/).
With regard to claims 1 & 15, DeMeo et al. teach radiation and metal detectable protective articles containing a layer (film) comprising radiopaque materials, such as compounds containing barium, bismuth, and/or tungsten (Applicant’s “high atomic mass elements with an atomic mass of at least 132”) (paragraphs [0015] & [0034]) and metal 
With regard to claim 2, DeMeo et al. teach the articles are x-ray detectable (paragraphs [0002] & [0012]) and metal debris detectable (paragraph [0053]) over a small defined area (paragraphs [0052] – [0053]). An example of a radiopaque polymeric article includes a plastic toy model (paragraph [0033]), such as a superhero (paragraph [0043]), or a plastic drinking straw or plastic utensil, such as a spoon or fork (paragraph [0044]), weapons and medical devices (paragraph [0101]). As evidenced by Ralphs.com, a Chinese soup spoon has dimensions of 5.4 inches (137.6 mm) x 1.5 inches (38.1 mm) with a depth of 0.43 inches (10.9 mm). Therefore, the molded polymeric article formed into a plastic spoon would have detectable portion of at least 1 mm3.
With regard to claim 6, DeMeo et al. teach nano-materials have a particle size of 1 – 100 nm (paragraph [0071]). As discussed above, nano-materials include magnetic particles, such as metal nanospheres.
With regard to claim 7, as discussed above, DeMeo et al. teach the radiopaque materials include compounds barium, bismuth, and/or tungsten.
With regard to claim 11, DeMeo et al. teach nanoclays and nanotubes that would increase the viscosity (Applicant’s “viscosity modifier”) (paragraph [0095]).
With regard to claim 13, DeMeo et al. teach the polymer is a plastic, which may include natural latex (rubber), polyurethane, and polyvinyl chloride (paragraph [0035]). As evidenced by Silicon Engineering Ltd., natural latex rubbers are elastomers.

Claim(s) 1, 3, 7, 10 – 11, 13, & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jungermann et al. (US 2008/0128658 A1), as evidenced by Silicone Engineering Ltd. (https://silicone.co.uk/news/is-silicone-a-rubber/).
With regard to claims 1 & 15, Jungermann et al. teach articles comprising a composition comprising gadolinium alloy (magnetic particle) and compounds containing at least one of barium or tungsten (Applicant’s “high atomic mass element having an atomic mass of at least 132) (paragraphs [0025] & [0050]) dispersed in a polymer material (paragraph [0058]), such as elastomers (paragraph [0084]). The composition may be formed into a film (paragraphs [0175] & [0285]).
With regard to claim 3, the article is formed to a thickness of 0.1 to 1 mm (paragraph [0177]).
With regard to claim 7, as discussed above, the composition contains compounds of barium or tungsten.
With regard to claim 10, Jungermann et al. teach the mixture of substances are distributed uniformly in the matrix (paragraph [0058]).
With regard to claim 11, Jungermann et al. teach the mixture contains additives, such as clay (Applicant’s “viscosity modifier”) (paragraph [0064]).
With regard to claim 13, Jungermann et al. teach the plastic matrix may include silicone rubber, polychloroprene (paragraph [0065]), thermoplastic, or polyurethane (paragraph [0037]). As evidenced by Silicon Engineering Ltd., silicone rubber is an elastomer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 & 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jungermann et al., as applied to claim 1 above.
With regard to claim 6, Jungermann et al. teach the average particle diameter is 1 – 200 µm (paragraphs [0030] & [0054]), which overlaps with Applicant’s claimed range of 5 µm or less. 
With regard to claim 8, Jungermann et al. teach the gadolinium alloy (magnetic particle) (Applicant’s “particle (a)”) is preferably present in the amount of at least 26 wt.% and more preferably 35 – 55 wt.% and high atomic mass element (Ba,W) (Applicant’s “particle (b)”) preferably in the amount of 10 – 74 wt.% (paragraph [0050]). This is equivalent to a ratio of about 5.5:1 to 1:2.11.
 claim 9, as discussed above for claim 8, Jungermann et al. teach the amount of particles (a) and (b) are present in the amount of 36 wt.% or more, which overlaps with Applicant’s claimed range of 2 – 80 wt.%. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3, 7, 13, & 15 are rejected under 35 U.S.C. 103 as being obvious over Foo et al. (US 2016/0159992 A1).
With regard to claims 1 & 15, Foo et al. teach an elastomeric film composition comprising at least one cross-linking agent from the list of nickel oxide, nickel hydroxide (magnetic particles), barium oxide, and barium hydroxide (barium has an atomic mass of 137.3) (paragraph [0091]). Additionally, the composition contains vulcanization activators, such as nickel oxide (magnetic particles) and barium oxide (high atomic mass element) (paragraph [0094]). The elastomeric film is used in articles such as gloves (paragraphs [0001] & [0003]).	
With regard to claim 3, the elastomeric film has a thickness of 0.01 – 3 mm (paragraph [0085]).
With regard to claim 7, the particle containing on or more high atomic mass elements are barium compounds, as discussed above.
claim 13, the composition contains the elastomers of carboxylated polychloroprene (paragraphs [0082] – [0083]) and optionally polyisoprene, polyurethane, and polyvinyl chloride (paragraphs [0097] & [0104]).

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (‘992), DeMeo et al., Jungermann et al., as applied to claim 1 above, and further in view of Foo et al. (US 2017/0218142 A1).
	With regard to claim 4, the references cited above fail to teach article has a modulus at 500% elongation of between 1.0 and 25 MPa. 
	With regard to claim 5, the references cited above fail to teach the article has an elongation at break of at least 100%.
	Foo et al. (‘142) teach the crosslinking system and method of manufacturing elastomer compositions (paragraphs [0064], [0262], [0279]) for achieving a balance of low modulus and high elongation at break, specifically modulus at 500% elongation of between 1.0 and 25 MPa and an elongation at break of at least 100%, desired in gloves for medical purposes (paragraphs [0002] & [0005]). 
	Therefore, based on the teachings of Foo et al. (‘142), it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the crosslinking composition and method of manufacturing an elastomer composition for use as films in gloves in order to achieved a balance of low modulus and high elongation at break desired for gloves used by medical personnel.

Claims 11 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foo et al. (‘992), DeMeo et al., as applied to claim 1 above, and further in view of Khor et al. (US 2015/0272245 A1).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jungermann et al., as applied to claim 1 above, and further in view of Khor et al. (US 2015/0272245 A1).
With regard to claim 11, Foo et al. and DeMeo et al. fail to teach a viscosity modifier.
With regard to claim 12, the references cited above fail to teach the viscosity modifier is present in an amount sufficient to provide a composition used to produce the elastomeric article with a viscosity between 50 – 1200 centipoise using a Brookfield viscometer at 25°C, spindle no. 3, 30 rpm, measured after 24 hours.
Khor et al. teach gloves formed of polymeric elastomeric layers (paragraph [0006]), wherein the elastomeric layers are formed from a polymeric composition having a viscosity in the range of 1 – 5000 centipoise. Exemplary embodiment have a viscosity in the range of 1 – 100 centipoise (paragraphs [0024] & [0027]). Another preferred viscosity range includes 30 – 300 centipoise (paragraph [0027]). Elastomer material contains an emulsion thickener (viscosity modifier) in an amount to bring the viscosity of the mixture within the desired range (paragraph [0024]). The low viscosity of the composition enables a thin yet stable layer to be formed (paragraph [0027]).
	Therefore, based on the teachings of Khor et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to form elastomeric layers used in forming gloves using a composition having a viscosity in the range of 1 – 5000 .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over DeMeo et al., Jungermann et al., as applied to claim 1 above, and further in view of Zhu et al. “Silica stabilized iron particles toward anti-corrosion magnetic polyurethane nanocomposites,” RSC Advances, 2012, 2, 1136 – 1143.
https://pubs.rsc.org/en/content/articlelanding/2012/RA/c1ra00758k#!divAbstract.
	The references cited above fail to teach particles (a) or (b) are coated by a corrosion inhibitor.
	Zhu et al. teach surface coating magnetic particles with a silica shell to form a core-shell structure. A silica coating is applied to Fe2O3 nonparticles and colloids, or other magnetic particles, such as gold and silver (pg. 1136). The magnetic properties of polymer nanocomposites, such as elastomeric polyurethane, contain metal fillers that must be protected from oxidation/dissolution. Silica is preferable over other coatings due to its chemical inertness, optical transparency and easily tunable surface functional groups (pg. 1137). 
	Therefore, based on the teachings of Zhu et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to coat magnetic particles incorporated into elastomeric composites with a silica coating in order to prevent oxidation/dissolution of the magnetic particles, while maintaining optical transparency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 6, 9, 11, & 13 – 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 12 & 14 – 15 of copending Application No. 16/919,889 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 16/919,889 contain the claim limitations of claims 1 – 6, 9, 11, & 13 – 14 of the current application.
With regard to claim 1, 16/919,889 claims an elastomeric film containing one or more film layers, at least one film layer comprises (a) magnetic particles and/or conductive particles having an electrical conductivity of at least 3.0 x 107 S/m at 20°C; and/or (b) particles containing one or more high atomic mass elements (claim 1). The specification of 16/919,889 defines “high atomic mass” as 132 or higher (pg. 17, lines 5 – 23).
claim 2, 16/919,889 claims a portion of the article of 5.0 mm3 or 1.0 mm3 is detectable by a metal detector (claim 5).
With regard to claim 3, 16/919,889 claims the article has a thickness in the range of 0.01 mm – 3 mm (claim 6).
With regard to claim 4, 16/919,889 claims a modulus at 500% elongation of between 1.0 and 25 MPa (claim 7).
With regard to claim 5, 16/919,889 claims an elongation at break of at least 100% (claim 8)
With regard to claim 6, 16/919,889 claims magnetic particles have an average particle size based on the mean diameter of less than 5 µm (claim 3).
With regard to claim 9, 16/919,889 claims the total amount of said particles in the range of 2.0% and 80% by weight of the article (claim 9).
With regard to claim 11, 16/919,889 claims a viscosity modifier (claims 1 & 11).
With regard to claim 13, 16/919,889 claims the elastomer is selected from the group consisting of carboxylated or non-carboxylate polyacrylonitrile butadiene, natural rubber, polyvinyl chloride, carboxylated or non-carboxylate polychloroprene, silicone rubber, polyurethane, synthetic polyisoprene, thermoplastic elastomers and combinations or co-polymers thereof (claim 10).
With regard to claim 14, 16/919,889 claims the particles are coated by a corrosion inhibitor (claim 4).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781